NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                         No. 20-3467
                         ___________

                     DAVE LAWRENCE,
                                  Appellant

                               v.

     IMMIGRATION & NATURALIZATION SERVICE;
      DISTRICT ATTORNEY BELLEFONTE COUNTY;
                   ROBERT BASCOM
         ____________________________________

        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                   (D.C. No. 3:18-cv-00859)
         District Judge: Honorable James M. Munley
         ____________________________________

       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                       on July 1, 2021

Before: GREENAWAY, JR., KRAUSE, and BIBAS, Circuit Judges

              (Opinion filed: November 22, 2021)
          ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Dave Lawrence appeals the District Court’s order dismissing his complaint under 28

U.S.C. § 1915(e)(2)(B)(ii). For the reasons set forth below, we will affirm.

    On April 20, 2018, Lawrence filed a complaint against the Department of Immigration

and Naturalization Service (“INS”); the Centre County District Attorney’s Office; and At-

torney Robert Bascom.1 The incidents giving rise to Lawrence’s complaint occurred in

1997 and 1998 when Lawrence pled guilty to two controlled substance charges in Penn-

sylvania state court. He was sentenced on both cases in 1998. Lawrence alleges that he

instructed his counsel to reject the plea deal and that he was not informed of the immigra-

tion consequences of his conviction. In 2000 he filed a PCRA petition, where he was first

represented by Bascom and then by another attorney. Lawrence was deported while his

PCRA petition was pending.2 In his complaint, Lawrence alleged that he was denied due

process during his criminal case and that the INS violated his rights by initiating




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Because we write primarily for the benefit of the parties, we summarize only those facts
that are necessary for the discussion.
2
  The date of Lawrence’s deportation is not certain but the District Court determined that
Lawrence was deported by 2006, at the latest.
                                             2
deportation proceedings and having him removed from the United States. Lawrence sought

only damages.3

    In a Report and Recommendation, the Magistrate Judge determined that the complaint

was barred by the statute of limitations because the events in the complaint occurred

more than two years before it was filed. The District Court agreed and dismissed the

complaint. This timely appeal followed.4

     We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s ruling. See Dooley v. Wetzel, 957 F.3d 366, 373-74 (3d Cir. 2020); Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

    The District Court determined correctly that Lawrence’s claims are barred by the statute

of limitations. The statute of limitations for civil rights suits under § 1983 in Pennsylvania

is two years. See Lake v. Arnold, 232 F.3d 360, 368 (3d Cir. 2000); 42 Pa. Cons. Stat.

§ 5524(7). The limitations period began to run when Lawrence became aware, or should

have been aware, that the alleged constitutional violation occurred. Sameric Corp. v. City

of Phila., 142 F.3d 582, 599 (3d Cir. 1998). Lawrence’s claims regarding the arrest and

subsequent deportation began to accrue, at the latest, in 2006. Lawrence filed his complaint



3
  Lawrence did not assert a specific cause of action. However, because he sought only
damages and because he had recently filed a habeas petition with similar allegations, the
District Court appropriately construed his action as a being brought under 42 U.S.C.
§ 1983 and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
4
  We construe Lawrence’s objections to the Magistrate Judge’s Report and Recommenda-
tions as a timely Notice of Appeal. See Smith v. Barry, 502 U.S. 244, 248 (1992); Wit-
asick v. Minn. Mut. Life Ins. Co., 803 F.3d 184, 190 (3d Cir. 2015). Lawrence filed a
brief and an “amended brief” in this Court. Both filings have been considered.
                                              3
in 2018, well after the limitations period expired.5 Lawrence has not challenged the District

Court’s timeliness analysis, either in his untimely Objections to the Report and Recom-

mendation or in his briefs on appeal, let alone argued that he qualifies for equitable tolling

or other relief from the statute of limitations.

    Accordingly, we will affirm the judgment of the District Court.




5
  To the extent that Lawrence’s complaint could be read to raise a malicious prosecution
argument, his cause of action would not be cognizable under § 1983 because his convic-
tion has not been invalidated or terminated favorably. Heck v. Humphrey, 512 U.S. 477,
489 (1994); McDonough v. Smith, 139 S. Ct. 2149, 2158 (2019).
                                               4